DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
2.	Applicant’s confirmation of election without traverse of Group I, claims 1-10 and 23-30, in the reply filed 11/29/2021, is acknowledged.  
Claims 11-22 are withdrawn, as being drawn to non-elected invention(s).  New claims 33-34, are also withdrawn as being dependent upon and grouped with claim 11. 
Double Patenting
3.	Claims 1-3, 5, 7, 9-10, 23-26, 28, 30-32, and 35-36, of this application are patentably indistinct from the pending claims of the co-pending Application No. 15/725,430. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7, 9-10, 23-26, 28, 30-31, and 35, are rejected under 35 U.S.C. 103 as being unpatentable over Tchouangang et al. (US 2011/018329) in view of Inoue et al. (4,200,089). 
Regarding claim 1, Tchouangang discloses a method of sending and receiving adental impression kit to a user (Fig.1; paragraph 2).  The dental impression kit including a container 4 containing an initial dental assembly 5, a redundant dental assembly 6, and a dental appliance 11 configured to retract the user’s lips and/or tongue (Figs. 1-2).  
The initial dental assembly and the redundant dental assembly including respective initial and redundant dental trays 5, 6, and putty provided in an amount to be positioned in the initial dental tray 5 for creating an initial dental impression and in the redundant dental tray 6 for creating a redundant dental impression (paragraph 78).  Tchouangang further discloses taking and creating the impressions and receiving the impressions created by the user by administering the initial and redundant dental impressions for a duration of time (claim 1 lines 21-22 "receiving the upper and lower jaw impression trays from the individual"), and would thus provide the information necessary to manufacture a plurality of dental aligners to the user and 
Regarding the dental appliance, Tchouangang fails to disclose a dental appliance configured to hold open the user’s upper and lower lips simultaneously; wherein the dental appliance having a handle with two ends and a pair of flanges at each end of the handle, as claimed.  Tchouangang fails to disclose receiving one or more photos of the user’s mouth, the photos having been taken while the dental appliance is positioned at least partially within the user mouth.   
Inoue discloses a dental appliance configured to hold open the user’s upper and lower lips in a hands-free manner after being positioned at least partially within the user mouth (Figs. 1-5; abstract).  The dental appliance comprises a single handle 9 having two ends and a pair of flanges 1 and 5 at each end of the handle 9 (Figs. 1-5).  The handle 9 is arch-shaped such that when the dental appliance is positioned at least partially within the user's mouth to hold open the user's upper and lower lips the handle does not obstruct any of the user's teeth when one or more photos are taken of the user's mouth from a front view (Fig. 4; abstract; column 1 lines 6-9).  Inoue further disclose receiving one or more photos of the user’s mouth, the photos having been taken while the dental appliance is positioned at least partially within the user mouth (column 1 lines 36-42).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tchouangang by including such mouth corner spreader dental appliance in order to hold open the user’s upper and 
As to claims 2-3, 5, 7, and 10, Tchouangang discloses the kit having a base putty material and a catalyst putty material which are mixed and placed in the initial and redundant assemblies, taking and creating the impressions by the user for durations of time (paragraph 78).  
As to claims 9 and 31, the incorporated Ioune’s mouth retractor appliance comprises a pair of flanges 1 and 5, each pair being U-shaped 2/3, 6/7, respectively, thereby forming a cavity 4, 8, between the flanges (best seen in Fig. 2), and each cavity is configured to receive a portion of the user’s upper and lower lips (Fig. 4).  Ioune’s mouth retractor appliance is shown to be non-adjustable and formed as a single unitary component (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in Tchouangang’s dental impression kit Ioune’s dental mouth retractor appliance having the each pair of flanges being U-shaped, non-adjustable, and formed as a single unitary component, in order to provide for a simple yet effective retraction of the user’s lips as explicitly taught by Ioune.  
Regarding claims 23-26, 28, 30, and 35, Tchouangang/Ioune discloses the invention substantially as claimed as detailed above with respect to claims 1-3, 5, 7, and 9-10, and 31.   

	Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tchouangang et al. in view of Inoue et al., as applied to claim 1 and 23, respectively, and further in view of Lawrence (2010/0203466).  
	Tchouangang/Inoue discloses the invention discloses the invention substantially as claimed according to claims 1 and 23 as detailed above.  However, as to claims 32 and 36, Tchouangang/Inoue, particularly Inoue is silent to the dental mouth retraction appliance being transparent.  However, note that Inoue discloses that the mouth retractor device may be made of synthetic resin material such as polycarbonate or nylon (column 2 lines 59-61).  Lawrence discloses a dental retractor having a pair of flanges being formed of transparent material such as polycarbonate and nylon resins (Figs. 5-8; paragraph 44).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form at least a portion of the mouth retractor appliance of suitable transparent material such as polycarbonate and nylon resin which are well known suitable alternative material as taught by Lawrence in order to provide for optimum viewing of the teeth and/or treatment site.  
Response to Arguments
7.	Applicant’s arguments with respect to the amendments made in the claims have been considered but are moot because the new ground of rejection in view of Tchouangang et al. in view of Inoue et al. and Lawrence as detailed above.  
Applicant’s remarks, partially regarding the newly recited limitation(s) of the dental appliance, are held to be responded to in the above ground(s) of rejection.  Particularly, Inoue discloses a dental appliance configured to hold open the user’s upper and lower lips in a hands-free manner after being positioned at least partially within the 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772